Citation Nr: 1716986	
Decision Date: 05/18/17    Archive Date: 06/05/17

DOCKET NO.  13-11 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Saikh, Associate Counsel
INTRODUCTION

The Veteran served on active duty from October 1965 to February 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado (hereinafter Agency of Original Jurisdiction (AOJ)).

In February 2017, the Veteran testified before the undersigned Veterans Law Judge (VLJ) during a video conference hearing held at the Denver RO.  A transcript of the hearing has been associated with the record.


FINDINGS OF FACT

1.  There is at least an approximate balance of positive and negative evidence as to whether the Veteran's bilateral hearing loss disability is related to his active service.

2.  The evidence of record supports a finding that the Veteran has tinnitus, which is related to acoustic trauma incurred during his period of active duty service.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, a bilateral hearing loss disability was incurred in service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 
38 C.F.R. §§ 3.303, 3.385 (2016). 

2.  Tinnitus is due to disease or injury that was incurred in active duty service. 
38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection Law and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).

Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In addition, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including organic diseases of the nervous system, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307(a), 3.309(a).  In order for the presumption to apply, the evidence must indicate that the disability became manifest to a compensable (10 percent) degree within one year of separation from service.  See 38 C.F.R. § 3.307.  VA considers sensorineural hearing loss an organic disease of the nervous system, which is listed as a chronic disease under 38 C.F.R. § 3.309(a).  See Veteran Benefit Administration (VBA) Adjudication Manual, M-21, Part. IV.ii.2.B.2.b.  Additionally, in Fountain v. McDonald, 27 Vet. App. 258 (2015), the Court determined that tinnitus is an "organic disease of the nervous system" subject to presumptive service connection where there is evidence of acoustic trauma and nerve damage.

As an alternative to the nexus requirement, service connection for these chronic disabilities may be established through a showing of "continuity of symptomatology" since service.  38 C.F.R. § 3.303(b).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).   See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

The threshold for normal hearing is from 0 to 20 decibels, and pure tone thresholds above 20 decibels may demonstrate hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993); McKinney v. McDonald, 28 Vet. App. 15, 24-5 (2016).  However, hearing loss does not equate as being a "disability" for VA purposes.  McKinney, 28 Vet. App. at 24-5.  Specifically, hearing loss does not constitute a disability if it does not meet the threshold requirements for 38 C.F.R. § 3.385.  Palczewski v. Nicholson, 21 Vet. App. 174, 179-80 (2007).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz, is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz, are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

Tinnitus is a medical term referring to symptoms of noise in the ears, such as ringing, buzzing, roaring or clicking.  See Dorland's Illustrated Medical Dictionary, 1322 (32nd ed. 2012).  In adopting the current rating criteria for tinnitus under Diagnostic Code (DC) 6260, VA described tinnitus as follows:

Tinnitus is classified either as subjective tinnitus (over 95% of cases) or objective tinnitus.  In subjective or "true" tinnitus, the sound is audible only to the patient.  In the much rarer objective tinnitus (sometimes called extrinsic tinnitus or "pseudo-tinnitus"), the sound is audible to other people, either simply by listening or with a stethoscope.

67 Fed. Reg. 59033-01 (Sept. 19, 2002).

Thus, tinnitus is a rare type of disability that, in the vast majority of cases, may be established on the basis of lay evidence alone.  See Charles v. Principi, 16 Vet. App. 370 (2002).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.   Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Analysis

The Veteran contends that he experienced acoustic trauma from jet engine noises, aircraft generators, and heavy truck engines during his military service as a jet engine mechanic, which caused his bilateral hearing loss and tinnitus.  The Veteran's September 1965 entrance examination audiogram revealed the following pure tone thresholds (in decibels):




HERTZ



500
1000
2000
3000
4000
RIGHT
-10 (5)
-5 (5)
-10 (0)
-5 (5)
5 (10)
LEFT
-10 (5)
-10 (0)
-10 (0)
-10 (0)
10 (15)

Prior to October 31, 1967, service department audiometric results were reported in standards set forth by the American Standards Association (ASA).  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  In order to facilitate data comparison, where applicable, the ASA standards have been converted to ISO-ANSI standards.  In this regard, the ASA pure tone thresholds, in decibels, as noted in the audiogram above are represented by the digit not contained in parentheses, while the converted ISO-ANSI pure tone thresholds are contained in the parentheses.

In a May 1966 service record, the Veteran's audiogram revealed the following pure tone thresholds (in decibels):




HERTZ



500
1000
2000
3000
4000
RIGHT
0 (15)
0 (10)
0 (10)
0 (10)
0 (5)
LEFT
0 (15)
0 (10)
0 (10)
0 (10)
0 (5)

The Veteran's hearing was estimated to be fair, and the record noted that the Veteran wore ear protection.

In a July 1968 examination, the Veteran's audiogram revealed the following pure tone thresholds (in decibels):




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
15
15
15
LEFT
5
10
15
10
20

At the time of the Veteran's separation from service, in January 1969, the Veteran's audiogram revealed the following pure tone thresholds (in decibels):




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
10
10
LEFT
5
5
5
5
10

In an October 2011 VA examination, the Veteran's audiogram revealed the following pure tone thresholds (in decibels):







HERTZ



500
1000
2000
3000
4000
RIGHT
35
35
35
55
75
LEFT
25
25
30
60
75

Speech audiometry revealed speech recognition ability of 92 percent for the right ear, and 90 percent for the left ear.  The Veteran was diagnosed with sensorineural hearing loss in both ears.  The examiner opined that hearing loss was not caused by or the result of the Veteran's excessive noise exposure while in the military.  The examiner explained that when the Veteran entered service, he had normal hearing from 500 Hz to 4000 Hz, and no significant shifts in thresholds were noted when the induction hearing evaluation was compared to the results from the hearing evaluation that was obtained during this examination.  The examiner also noted that the Veteran had hearing loss prior to service at 6000 Hz, when his pure tone threshold measured 30 decibels, but this preexisting hearing loss was not aggravated beyond normal progression.

With regards to tinnitus, the examiner found that the Veteran had recurrent tinnitus.  The examiner opined that it was less likely than not that the Veteran's tinnitus was caused by or resulted from military noise exposure since the separation and induction hearing exams from service indicated normal hearing.  There were no significant shifts in thresholds when comparing induction and separation hearing evaluations.  The examiner noted that the Veteran's tinnitus did not impact the ordinary conditions of his daily life, including his ability to work.

In January 2012, the Veteran submitted an audiological evaluation and a letter from his private physician, Dr. G.B.  The physician stated that it was his belief that the Veteran's hearing loss and tinnitus were related to his time in service when he was an airplane mechanic with the Air Force and worked around jet engines.  He concluded that it was more likely than not that his hearing loss was related to his service.  In the audiological evaluation report, the Veteran was diagnosed with sensorineural hearing loss.  The report noted that the Veteran reported having longstanding periodic bilateral tinnitus, but no symptoms of dizziness or any other significant ear history.
During the February 2017 hearing, the Veteran testified that the acoustic trauma he was exposed to was without the use of hearing protection, and that he was often exposed to such noise for hours at a time.  The Veteran testified that he had difficulties hearing the television or hearing someone who spoke over the telephone.  The Veteran also testified that he had constant ringing in his ears, which was loud and high pitched.  The Veteran also denied having any occupational noise exposure after separating from service that would have caused his hearing loss.

Bilateral Hearing Loss

Upon weighing the evidence in the record, and resolving reasonable doubt in favor of the Veteran, the Board finds that the Veteran's bilateral hearing loss is related to the acoustic trauma he experienced during service.  Accordingly, he is entitled to service connection for bilateral hearing loss.

The October 2011 VA examination clearly shows that the Veteran currently has a bilateral hearing loss disability, as the threshold value for 3000 Hz is higher than 40 decibels.  See 38 C.F.R. § 3.385.  The Veteran's testimony regarding the acoustic trauma he was exposed to as a jet engine mechanic is credible, and he is competent to report the types of noise he was exposed to.  38 C.F.R. § 3.159(a); Layno v. Brown, 6 Vet. App. 465, 470 (1994).  

In this case, the Board finds the medical evidence both for and against the claim to be both competent and credible.  The medical experts disagree in conclusion as to whether the Veteran's current sensorineural hearing loss disability results from the accepted history of acoustic trauma in service.  Notably, the United States Court of Appeals for Veterans Claims (CAVC) has observed that the benefit of the doubt standard reflects the nation's recognition of debt to our veterans and has assumed the risk of error in awarding benefits to the Veteran.  Wise v. Shinseki, 26 Vet. App. 517, 531 (2014).  

The January 2012 medical opinion submitted by the Veteran's physician, concluded that it was likely that the Veteran's history of noise exposure contributed to his hearing loss.  This opinion was based on an accurate factual predicate - knowledge and medical evidence of the Veteran's history of hearing impairment.  While the opinion offered does lack a rationale, the Board cannot discount that the physician offered the opinion based upon their medical training, expertise, clinical experience, and knowledge of the Veteran's personal circumstances.  Additionally, the physician offering the opinion, based his opinion on his history and experience in treating the Veteran.  As this opinion reflects a thorough review of the Veteran's symptoms and medical history, the Board finds it probative in this matter and entitled to equal weight with the negative VA opinion.  Resolving reasonable doubt in favor of the Veteran, the Board finds that the Veteran's bilateral hearing loss disability is related to his active service.  The claim, therefore, is granted.

Tinnitus

After reviewing the evidence of record, the Board finds that service connection for tinnitus is warranted.  The October 2011 VA examination clearly indicates that the Veteran has tinnitus, which satisfies the requirement of having a current disability.  Likewise, as previously noted, the Veteran's statements of unprotected noise exposure in service are sufficient to establish the in-service injury element of service connection as the Veteran is competent to report in-service noise exposure and in-service and post-service intermittent symptoms of tinnitus.  Layno, 6 Vet. App. at 469; 38 C.F.R. § 3.159 (a)(2).  Tinnitus is defined as "a noise in the ears such as ringing, buzzing, roaring, or clicking."  Smith v. Principi, 17 Vet. App. 168, 170 (2003) (quoting Dorland's Illustrated Medical Dictionary 1714 (28th ed. 1994)).  Tinnitus is also a type of disorder capable of lay observation and description.  Charles, 16 Vet. App. at 374.  The Board finds no overt reason to doubt the credibility of the Veteran's lay assertions that, during service, he had hazardous noise exposure and acoustic trauma while serving as a jet engine mechanic.  See Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).

The January 2012 medical opinion from the Veteran's private physician noted that there was a nexus between the Veteran's exposure to acoustic trauma and his tinnitus.  This opinion is equally as persuasive as the October 2011 VA medical opinion.  Affording the Veteran the benefit of all reasonable doubt, the Board finds that the Veteran's tinnitus is related to his exposure to noise while in service.  As such, he is entitled to a grant of service connection for tinnitus.


ORDER

Entitlement to service connection for bilateral hearing loss is granted.

Entitlement to service connection for tinnitus is granted.




____________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


